Title: General Orders, 29 December 1782
From: Washington, George
To: 


                        

                            Head Quarters. Newburgh Sunday December 29th 1782
                            Parole Turnbridge.
                            Countersigns Utrecht, Woodford
                        
                        
                            
                                For the day Tomorrow
                                 
                                Lieutenant Colo. Mellen.
                            
                            
                                
                                
                                Major Trescot
                            
                            
                                For duty tomorrow
                                
                                the 3d Massachusetts regiment.
                            
                        
                        A General courtmartial whereof Colonel Putnam is appointed President, will assemble at the Presidents
                            quarters tomorrow morning for the trial of Major Reid and such persons as may come before them; Lieutenant Colonel
                            Hull—Major Lansdale—Two Captains from the Jersey: Two from the York, one from the Hampshire, two from the 1st
                            Massachusetts two from the 2d and one from the 3d Brigades to attend as members.
                        After orders
                        Major Gibbs is appointed officer of the day tomorrow vice Lieutenant Colonel Mellen.
                    